Citation Nr: 9921172	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  91-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of gunshot wound 
of the left posterior chest with injury to Muscle Groups XXI and 
IV (minor), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to September 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The April 1999 written brief presentation from the accredited 
representative raises a claim for service connection for chronic 
obstructive pulmonary disorder as secondary to service-connected 
gunshot wound residuals of the left chest.  As this issue has not 
been adjudicated by the RO, it is referred there for appropriate 
action.  


REMAND

The veteran contends that he is entitled to separate evaluations 
for residuals of the gunshot wound of the left chest as it 
affects the muscles of respiration (Muscle Group XXI) as well as 
the muscles of the left shoulder girdle and arm (Muscle Group 
IV).  

The veteran was afforded a VA muscles examination in April 1998.  
After reviewing the report of this examination, the RO determined 
that the current evidence did not support separate disability 
evaluations for the residuals of gunshot wound of the left 
posterior chest with injury to Muscle Groups XXI and IV.  

The veteran's representative, in the April 1999 written brief 
presentation, requests that the case be remanded to the RO for 
further development arguing that the April 1998 examination was 
inadequate.  Specifically, the representative points out that the 
examination did not include an evaluation of the veteran's left 
shoulder and arm function.  In addition, the representative notes 
that no medical records were available for review by the 
examiner.  

The Board notes that 38 C.F.R. § 4.55(f) (in effect after June 3, 
1997) provides that for muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, the 
Board determines that further development of the evidence is 
essential for a proper appellate decision and, therefore, remands 
the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, who 
have treated him for his service-connected 
gunshot wound residuals of the left chest 
in the past year.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and extent of his left shoulder 
and arm function.  All indicated tests, 
studies and X-rays should be performed.  
The orthopedist should set forth all 
findings regarding the left shoulder and 
arm, including complete range of motion 
measurements.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the report does not include sufficient 
data or adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO, with consideration 
of 38 C.F.R. § 4.55(f), should address 
whether the residuals of the gunshot wound 
of the left posterior chest with injury to 
the Muscle Group XXI (muscles of 
respiration) should be evaluated as a 
separate disability from the injury to 
Muscle Group IV (intrinsic muscles of the 
shoulder girdle).  See also Esteban v. 
Brown, 6 Vet.App. 259 (1994) (holding that 
it is possible for a veteran to have 
separate and distinct manifestations from 
the same injury permitting different 
disability ratings, where the 
symptomatology of the condition is distinct 
and separate).  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of the 
case, which reflects RO consideration of all additional evidence, 
and the opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The purpose 
of this REMAND is to obtain additional evidence and ensure that 
the veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by the 
veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










